
	

113 HR 937 IH: American Textile Technology Innovation and Research for Exportation (ATTIRE) Act
U.S. House of Representatives
2013-03-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 937
		IN THE HOUSE OF REPRESENTATIVES
		
			March 4, 2013
			Mr. Price of North
			 Carolina (for himself and Mr.
			 Coble) introduced the following bill; which was referred to the
			 Committee on Science, Space, and
			 Technology, and in addition to the Committees on
			 Ways and Means and
			 Foreign Affairs, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To support innovation and research in the United States
		  textile and fiber products industry.
	
	
		1.Short titleThis Act may be cited as the
			 American Textile Technology Innovation
			 and Research for Exportation (ATTIRE) Act.
		2.FindingsThe Congress finds that—
			(1)the United States
			 textile industry continues to thrive and evolve despite changing economic and
			 labor conditions;
			(2)the United States
			 textile industry employs over 500,000 workers nationwide and contributes nearly
			 $60,000,000,000 to the gross domestic product annually;
			(3)the United States
			 textile industry is a primary supplier of domestic jobs to women and
			 minorities, with many of these jobs located in economically depressed rural and
			 urban areas;
			(4)research and
			 innovation are essential to the United States textile industry’s ability to
			 maintain its competitive advantage and expand its export on an international
			 scale; and
			(5)by working closely
			 with the textile industry to improve existing technologies and to identify new
			 market opportunities, university-based textile research programs and
			 not-for-profit textile research centers play a critical role in promoting
			 innovation and growth in the textile industry and in the United States economy
			 as a whole.
			3.Grant program to
			 support textile research and innovation through university and industry-based
			 research
			(a)Grants
			 AuthorizedThe Secretary of Commerce shall establish a
			 competitive grant program (in this section referred to as the grant
			 program) to fund textile research and innovation and to promote
			 increased textile exports.
			(b)Administration
			 of grant program
				(1)Eligible
			 RecipientsThe eligible recipients of grants under the grant
			 program shall be limited to institutions of higher education and not-for-profit
			 research institutions, including not-for-profit industry associations whose
			 core mission is to support textile research and innovation.
				(2)PreferencePreference in awarding such grants shall be
			 given to collaborative research organizations that emphasize peer-reviewed
			 research by leading academic and industry experts.
				(3)Application
			 ProcedureApplications for such a grant shall be submitted at
			 such time and in such manner as determined by the Secretary of Commerce.
				(4)Review
			 ProcedureAll such applications shall be subject to a rigorous
			 and competitive peer review procedure.
				(c)Eligible uses of
			 fundsThe funds authorized to be appropriated for the grant
			 program shall be used for research and development activities that achieve at
			 least one of the following goals:
				(1)To build and
			 sustain innovation, competitiveness, and best practices in the United States
			 textile industry.
				(2)To contribute to
			 transforming the United States textile and apparel industry into a highly
			 flexible supply chain, capable of responding to rapidly changing market demands
			 including shifts to technologically advanced textile production.
				(3)To discover,
			 design, and develop new materials, and innovative and improved manufacturing
			 and integrated systems, essential to the success of a modern United States
			 textile industry.
				(4)To train
			 personnel, establish industrial partnerships, and create transfer mechanisms to
			 ensure the utilization of technologies developed.
				(5)To strengthen the
			 Nation’s textile research and educational efforts by uniting diverse experts
			 and resources in unique collaborative projects.
				(6)To facilitate the
			 creation of domestic jobs in the textile industry.
				(d)Restriction on
			 Funds
				(1)In
			 generalSubject to paragraph (2), no more than 75 percent of
			 total funding made available under the grant program in a fiscal year may be
			 disbursed to institutions of higher education.
				(2)Waiver
			 authorityIf the Secretary of Commerce determines that the
			 limitation of paragraph (1) would result in the failure to disburse all
			 appropriated funds for a fiscal year, the Secretary may waive such limitation
			 for such fiscal year.
				4.Authorization of
			 appropriations
			(a)In
			 generalThere are authorized
			 to be appropriated to the Secretary of Commerce $5,000,000 for fiscal year 2014
			 to carry out section 3. Amounts appropriated under this subsection shall be
			 available until expended.
			(b)Offsetting
			 reduction of authorization of appropriationsThe amount
			 authorized to be appropriated for operations and administration of the
			 International Trade Administration in the Department of Commerce for fiscal
			 year 2014 is reduced by $5,000,000.
			
